MEMORANDUM OPINION
PER CURIAM.
This is an original proceeding in which Rousvelt Combs, Oklahoma State Penitentiary Inmate No. 75926, has filed for a mandamus alleging that his fifteen year sentence in the penitentiary is excessive and this violates his constitutional rights. Petitioner argues that his fifteen year sentence for the crimes of robbery and rape are excessive in that his “crime case partner” only received a ten year sentence for the same crimes of robbery and rape.
We find no merit in the argument of Petitioner. It is a familiar rule of this Court that the question as to whether or not a sentence is excessive and thus, cruel and unjust punishment, cannot be considered on habeas corpus, as it is a question reviewable only on appeal when the sentence imposed is within the limits authorized by statute. Farris v. State, Okl.Cr., 327 P.2d 706. Brown v. State, Okl.Cr., 423 P.2d 743. The same rule would be applicable in the instant case even though Petitioner has filed for a mandamus rather than a writ of habeas corpus.
After having fully considered the petition and the premises therein we find that there is nothing alleged which would justify the grant of any relief. Therefore, the above numbered and styled cause is hereby dismissed. Writ denied
This application was assigned to the Referee, Mr. Penn Lerblance, by the Presiding Judge of this Court. The foregoing findings of fact and conclusions of law were submitted by the Referee and approved and adopted by the Court.